Title: To George Washington from John Hancock, 17 July 1776
From: Hancock, John
To: Washington, George



Sir,
Philadelphia July 17th 1776.

Your Favour of the 14th Inst: was duely received, and immediately laid before Congress.
In obedience to their Commands, I do myself the Honour to forward sundry Resolves.
The Congress being of Opinion, that a Quantity of Powder should be distributed thro’ the several Counties of New York and New-Jersey, I am to request, you will give Directions to have it lodged in the Hands of such Persons as may [be] depended upon.
I have delivered Monsr Kermoven his Commission, and directed

him to repair immediately to the Jerseys, and put himself under the Officer who commands the Flying Camp.
You will please to give Orders respecting the Appointment of a Sergeant Major, a Quarter Master General, and Paymaster Genl in each Regiment, and likewise, necessary Directions to General Schuyler, with Regard to cleansing the Army of the Small Pox.
Mr Humpton, and Mr Dawson have been Officers in the British Army, and I hope will be of Service in ours. They will be ordered to Head Quarters as soon as possible.
Upwards of a Thousand Troops from Maryland are now in this City on their Way to join the Flying Camp in New Jersey. They are an exceeding fine Body of Men, and will begin their March this Day.
Agreeably to the enclosed Resolves of Congress, I have wrote in the most vehement and pressing Manner, to the Massachussetts Bay, Connecticut, and New Jersey, to forward their Militia—and I have no Doubt of their Compliance immediately. With the most fervent, and incessant Wishes, that your Head may be covered in the Day of Battle, and that Success may crown your Arms, I have the Honour to be, Sir your most obed. & very hble Servt

John Hancock Presidt

